

115 S2031 IS: Kisatchie National Forest Land Conveyance Act
U.S. Senate
2017-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2031IN THE SENATE OF THE UNITED STATESOctober 30, 2017Mr. Cassidy introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo provide for the conveyance of certain National Forest System land within Kisatchie National
			 Forest in the State of Louisiana.
	
 1.Short titleThis Act may be cited as the Kisatchie National Forest Land Conveyance Act. 2.FindingCongress finds that it is in the public interest to authorize the conveyance of certain Federal land in the Kisatchie National Forest in the State of Louisiana for market value consideration.
 3.DefinitionsIn this Act: (1)Collins camp propertiesThe term Collins Camp Properties means Collins Camp Properties, Inc., a corporation incorporated under the laws of the State.
 (2)SecretaryThe term Secretary means the Secretary of Agriculture. (3)StateThe term State means the State of Louisiana.
			4.Authorization of conveyances, Kisatchie National Forest, Louisiana
			(a)Authorization
 (1)In generalSubject to valid existing rights and subsection (b), the Secretary may convey the Federal land described in paragraph (2) by quitclaim deed at public or private sale, including competitive sale by auction, bid, or other methods.
 (2)Description of landThe Federal land referred to in paragraph (1) consists of— (A)all Federal land within sec. 9, T. 10 N., R. 5 W., Winn Parish, Louisiana; and
 (B)a 2.16-acre parcel of Federal land located in the SW¼ of sec. 4, T. 10 N., R. 5 W., Winn Parish, Louisiana, as depicted on a certificate of survey dated March 7, 2007, by Glen L. Cannon, P.L.S. 4436.
 (b)First right of purchaseSubject to valid existing rights and section 6, during the 1-year period beginning on the date of enactment of this Act, on the provision of consideration by the Collins Camp Properties to the Secretary, the Secretary shall convey, by quitclaim deed, to Collins Camp Properties all right, title and interest of the United States in and to—
 (1)not more than 47.92 acres of Federal land comprising the Collins Campsites within sec. 9, T. 10 N., R. 5 W., in Winn Parish, Louisiana, as generally depicted on a certificate of survey dated February 28, 2007, by Glen L. Cannon, P.L.S. 4436; and
 (2)the parcel of Federal land described in subsection (a)(2)(B). (c)Terms and conditionsThe Secretary may—
 (1)configure the Federal land to be conveyed under this Act— (A)to maximize the marketability of the conveyance; or
 (B)to achieve management objectives; and (2)establish any terms and conditions for the conveyances under this Act that the Secretary determines to be in the public interest.
 (d)ConsiderationConsideration for a conveyance of Federal land under this Act shall be— (1)in the form of cash; and
 (2)in an amount equal to the market value of the Federal land being conveyed, as determined under subsection (e).
 (e)Market valueThe market value of the Federal land conveyed under this Act shall be determined— (1)in the case of Federal land conveyed under subsection (b), by an appraisal that is—
 (A)conducted in accordance with the Uniform Appraisal Standards for Federal Land Acquisitions; and (B)approved by the Secretary; or
 (2)if conveyed by a method other than the methods described in subsection (b), by competitive sale. (f)Hazardous substances (1)In generalIn any conveyance of Federal land under this Act, the Secretary shall meet disclosure requirements for hazardous substances, but shall otherwise not be required to remediate or abate the substances.
 (2)EffectNothing in this section otherwise affects the application of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) to the conveyances of Federal land.
 5.Proceeds from the sale of landThe Secretary shall deposit the proceeds of a conveyance of Federal land under section 4 in the fund established under Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C. 484a).
		6.Administration
 (a)CostsAs a condition of a conveyance of Federal land to Collins Camp Properties under section 4, the Secretary shall require Collins Camp Properties to pay at closing—
 (1)reasonable appraisal costs; and (2)the cost of any administrative and environmental analyses required by law (including regulations).
				(b)Permits
 (1)In generalAn offer by Collins Camp Properties for the acquisition of the Federal land under section 4 shall be accompanied by a written statement from each holder of a Forest Service special use authorization with respect to the Federal land that specifies that the holder agrees to relinquish the special use authorization on the conveyance of the Federal land to Collins Camp Properties.
 (2)Special use authorizationsIf any holder of a special use authorization described in paragraph (1) fails to provide a written authorization in accordance with that paragraph, the Secretary shall require, as a condition of the conveyance, that Collins Camp Properties administer the special use authorization according to the terms of the special use authorization until the date on which the special use authorization expires.